Citation Nr: 1625494	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include hiatal hernia and gastroesophageal reflux disease (GERD), as secondary to diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with complications of diabetic nephropathy, hypertension, onychomycosis, and erectile dysfunction.


REPRESENTATION

Veteran represented by:	Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  At his April 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a stomach disability, to include hiatal hernia and GERD, as secondary to diabetes mellitus.

2.  The Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities; but there is no evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

3.  The evidence of record does not show that the diabetic complications of hypertension, nephropathy, onychomycosis, and erectile dysfunction, are separately compensable.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issues of entitlement to service connection for a stomach disability, to include hiatal hernia and GERD, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an evaluation in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for separate evaluations for the diabetic complications hypertension, nephropathy, onychomycosis, and erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7101; 4.115b, Diagnostic Codes 7522, 7541; 4.118, Diagnostic Codes 7813, 7801, 7802, 7804, 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stomach Disability Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id. 

At his April 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for a stomach disability, to include hiatal hernia and GERD, as secondary to diabetes mellitus.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his diabetes mellitus in November 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who reviewed the Veteran's VA treatment records.  The examiner did not review the claims file, but at the time of the examination, there was no contemporary relevant evidence in the claims file that was not also in the reviewed VA treatment records.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Diabetes Mellitus

The Veteran claims a rating in excess of 40 percent for diabetes mellitus with diabetic nephropathy, hypertension, onychomycosis, and erectile dysfunction.  The Board notes that the Veteran is already in receipt of separate ratings for diabetic neuropathy of all four extremities.  These separate ratings were in place prior to the Veteran's increased rating claim and not addressed therein, and are thus outside the scope of this appeal.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's current 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A higher 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) states the following: "Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913."

For the reasons set forth below, a 100 percent rating for the service-connected diabetes is not warranted; therefore, diabetic complications will be evaluated separately below.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent is warranted for diastolic pressure predominantly 130 or more.

Renal involvement in diabetes mellitus is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  This code directs that nephropathy be rated as renal dysfunction, which is rated under a general formula under 38 C.F.R. § 4.115a.  A noncompensable rating is warranted for albumin and casts with history of acute nephritis or hypertension rated noncompensable.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension rated at 10 percent.  A 60 percent rating is warranted for constant albuminuria with some edema, definite decrease in kidney function, or hypertension rated at 40 percent.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 milligram percent; creatinine 4 to 8 milligram percent; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria with BUN more than 80 milligram percent; creatinine more than 8 milligram percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Onychomycosis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813, which in turn directs that it be rated as disfigurement, scars, or dermatitis, as the situation warrants.  

Deep nonlinear scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  

Superficial nonlinear scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

Dermatitis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  A noncompensable rating is warranted for less than 5 percent of the entire body or exposed areas affected and no more than topical therapy required during the past 12 month period.  A 10 percent rating is warranted for 5 to 20 percent of the entire body or exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted for more than 40 percent of the entire body or exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Board notes that erectile dysfunction alone is rated as a noncompensable penile deformity under 38 C.F.R. § 7522.  A higher 20 percent rating is warranted when there is evidence of a physical deformity of the penis.  The Veteran is already in receipt of special monthly compensation for his erectile dysfunction, but there is no compensable schedular rating available for such symptoms.

The Veteran underwent a VA examination in November 2011.  He was noted to have a history of diabetes managed by restricted diet, oral hypoglycemic agents, and one insulin injection per day.  He did not require regulation of activities as part of the medical management of his diabetes.  Episodes of ketoacidosis or hypoglycemic reactions had never caused hospitalization and caused visits to his diabetic care provider less than 2 times per month.  Diabetes mellitus had not caused any progressive loss of strength or weight.  He suffered from diabetic neuropathy, diabetic nephropathy, and hypertension due to diabetes.  The examiner stated that the Veteran's diabetes did not impact his ability to work.  

As to hypertension, the November 2011 examiner noted that the Veteran was diagnosed with hypertension in 2000.  He was on medication for management of the condition.  He did not have a history of diastolic blood pressure predominantly in excess of 100.  He reported occasional headaches but denied blurring, dizziness, and epistaxis.  Current blood pressure readings were 151/98, 153/93, and 151/97.  The examiner found that hypertension did not impact the Veteran's ability to work.

As to kidney conditions, the November 2011 examiner noted a diagnosis of diabetic nephropathy.  He reported occasional hesitancy, weak stream, and urgency.  He denied urinary tract infections, stones, dysuria, frequency, hematuria, and incontinence.  He does not take continuous medication for his nephropathy.  He had asymptomatic persistent albuminuria.  BUN was 12 and creatinine was 0.89.  The examiner found that nephropathy did not impact the Veteran's ability to work.  Voiding dysfunction was present, but was caused by benign prostatic hyperplasia, not by diabetic nephropathy.

As to skin conditions, the November 2011 examiner noted onychomycosis.  The Veteran had not been treated in the past 12 months for his onychomycosis.  The condition was localized to the toenails only, and manifested as a darkening and thickening of the toenails.  The examiner found that onychomycosis did not impact the Veteran's ability to work.

At his April 2016 hearing, the Veteran reported daily oral medication and insulin injections to control his diabetes.  He stated that the insulin injections started causing muscle cramps.  He also stated that he suffered from diabetic retinopathy.

VA treatment records and private treatment records in the claims file indicate that the Veteran is subject to ongoing treatment for his diabetes.  Nowhere in these records, however, is there any indication of episodes of ketoacidosis, hypoglycemic reactions, visits to care providers more than twice monthly, insulin injections more often than once per day, or progressive loss of weight of strength.  Indeed, the records regularly note the absence of hypoglycemic reactions.

The Board finds that an evaluation in excess of 40 percent for diabetes mellitus is not warranted.  Higher ratings require evidence of such symptoms as episodes of ketoacidosis, hypoglycemic reactions, progressive loss of weight and strength, or complications which may or may not be separately evaluated.  The Board finds no evidence of such manifestations.  The record does not contain any evidence of episodes of ketoacidosis, and treatment records consistently note that there have been no hypoglycemic reactions.  There is no loss of weight or strength on record.  While the Veteran does have some complications, specifically hypertension, neuropathy, nephropathy, and erectile dysfunction, these complications alone do not satisfy the criteria for higher ratings.  For these reasons, the Board finds that an evaluation in excess of 40 percent for diabetes mellitus is not warranted.

As to separate ratings for hypertension, nephropathy, onychomycosis, and erectile dysfunction, the Board finds that the evidence does not warrant any such ratings.  

Compensable ratings for hypertension require systolic pressure predominantly at 160 or more or diastolic pressure currently at 100 or more or historically at 100 or more with continuous medication required.  Although the Veteran requires continuous medication, he has no history of diastolic pressure at 100 or more, and current systolic pressure is below 160.  A separate rating for hypertension is therefore not warranted.

The Board finds that the Veteran's nephropathy symptoms are noncompensable.  While he exhibits persistent albuminuria, it was asymptomatic.  There was no edema, there was no hyaline and granular casts or red blood cells, and there was no ratable hypertension.  There is no history of nephritis.  BUN was 12 and creatinine was 0.89.  Furthermore, the examiner explained that the Veteran's voiding dysfunction was caused by benign prostatic hyperplasia and not by diabetic nephropathy.  A separate rating for nephropathy is therefore not warranted.

Onychomycosis is likewise noncompensable.  It is productive of no deep scars, and it is localized entirely to the Veteran's toenails.  Furthermore, onychomycosis had not required medication of any sort for the 12 months prior to the examination.  A separate rating for onychomychosis is therefore not warranted.

As discussed above, erectile dysfunction alone does not warrant a compensable rating, though it does warrant special monthly compensation which the Veteran already receives.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's diabetes mellitus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's diabetes, including the need for daily insulin injections, restricted diet, and regulation of activities, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetes mellitus is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

The appeal on the issue of entitlement to service connection for a stomach disability, to include hiatal hernia and GERD, as secondary to diabetes mellitus, has been withdrawn and is dismissed.

An evaluation in excess of 40 percent for diabetes mellitus, with complications of diabetic nephropathy, hypertension, onychomycosis, and erectile dysfunction, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


